PER CURIAM.
George E. McDermott appeals from the district court’s orders denying his motion to intervene in this action and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See In re Pawlak, No. MISC-03-41-L (D.Md. filed Apr. 22, 2003; entered Apr. 23, 2003 & filed May 19, 2003; entered May 20, 2003). We deny McDermott’s motions to amend the record on appeal, to supplement the record, to reinstate the formal briefing schedule, and to correct the record to reflect that the case is on a formal briefing schedule. Additionally, because Elizabeth Pawlak is not a party to this appeal, we deny her motions for a briefing schedule and for extensions of time to file a brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED